Title: To Alexander Hamilton from Daniel Jackson, 16 May 1800
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir,
            Newport May 16th. 1800—
          
          There are a number of French prisioners at Providence, which were formaly Guarded by the Infantry. since the General Order, for the recruiting parties to join their resecptive Corps—a Detachment of  Artillery from Capt. Stoddard’s Company at this place have Guarded them, by desire of the Marshall of this District. I wish this Detachment may be reliaved by one from the Infantry—as the Garrison duty here is considerably  increasing—and I know not how to have the heavy ordnance mounted at the respective Forts in this Harbour without these men.
          Sir I am with great esteem your huml. Servant
          
            D: Jackson
          
          General Hamilton
        